301 S.W.3d 131 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Nathaniel T. SHADWICK, Defendant/Appellant.
No. ED 92143.
Missouri Court of Appeals, Eastern District, Division Two.
January 19, 2010.
Shaun J. Mackelprang, Terrence M. Messonnier, Jefferson City, MO, for Plaintiff/Respondent.
Alexandra Johnson, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Nathaniel T. Shadwick appeals from the judgment entered after a jury found him guilty of robbery in the first degree and armed criminal action. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. We affirm the judgment in accordance with Rule 30.25(b).